Citation Nr: 1432801	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected low back strain with osteophytes L-3, on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected neck strain with degenerative disc disease and osteophytes formation, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In that decision, the RO granted an increased (20 percent) disability rating for a low back strain with osteophyte L-3 and an increased (10 percent) disability rating for a neck strain with degenerative disc disease and osteophyte formation, both effective from April 28, 2000.

The Veteran requested a hearing before a local hearing officer at the RO.  Informal hearing conferences with a Decision Review Officer (DRO) were conducted in February and March 2002 in lieu of a formal hearing and reports of those conferences have been associated with the Veteran's claims file.

In his March 2002 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He subsequently withdrew his hearing request.

This matter was then before the Board in August 2003 at which time it was remanded for additional development.

The agency of original jurisdiction granted service connection for bilateral radiculopathy of the upper and lower extremities by way of a September 2005 decision and assigned separate initial 20 percent disability ratings for radiculopathy of the right and left upper extremities and separate initial 10 percent disability ratings for radiculopathy of the right and left lower extremities.  All ratings were effective from December 16, 2003.  These determinations are also on appeal as part of the appeal for increased ratings for the service-connected neck and lower back disabilities.

In July 2006, the Board again remanded the increased rating issues for further development.

In October 2008, the RO granted an increased (20 percent) disability rating for the neck strain with degenerative disc disease and osteophyte formation, effective from April 28, 2000.

In April 2009, the Board denied the claims for disability ratings in excess of 20 percent for the service-connected neck and low back disabilities.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In September 2010, the RO granted a TDIU, effective as of December 19, 2005.

In an October 2011 memorandum decision, the Court set aside the Board's April 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that the only part of the Board decision that was set aside was that part which determined that a referral of the Veteran's increased rating claims for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) was not warranted.  The Court also instructed that the Board adjudicate an inferred claim for a TDIU.  The remainder of the Board's decision was affirmed.

In July 2012, the Board remanded all issues listed above for further development in compliance with the Court's decision.

In an August 2013 decision, a DRO assigned an effective date of December 16, 2003, for the grant of a TDIU.  However, the Veteran's increased rating claim was received in June 2000, and there is evidence that he was unemployed for a period between June 2000 and December 2003 and that such unemployment was reportedly due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU prior to December 16, 2003, remains on appeal.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

In an April 2014 statement, the Veteran's representative raised the issue of whether there was clear and unmistakable error in a November 2001 rating decision which denied entitlement to service connection for a psychiatric disability.  This issue has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In its July 2012 remand, the Board instructed the agency of original jurisdiction to refer the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service (C&P) for consideration of entitlement to extraschedular ratings for the service-connected cervical spine and low back disabilities under the provisions of 38 C.F.R. § 3.321(b)(1).  In August 2013, the agency of original jurisdiction referred the case to the Director of C&P for consideration of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2013), but did not request consideration of entitlement to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for the service-connected cervical spine and low back disabilities.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the agency of original jurisdiction did not refer the case for consideration of entitlement to extraschedular ratings for the service-connected neck and low back disabilities under 38 C.F.R. § 3.321(b)(1), the Board is compelled to again remand the increased rating issues for compliance with the instructions in its July 2012 remand.

Moreover, the claim for a TDIU prior to December 16, 2003 is inextricably intertwined with the claims for increased ratings for the service-connected neck and low back disabilities.  Thus, the Board will defer adjudication of the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall refer the claims for increased disability ratings for the service-connected neck and low back disabilities to the Under Secretary for Benefits or the Director of C&P for consideration of entitlement to extraschedular ratings for the cervical spine and low back disabilities under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



